                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
                                                )    NO. 3:19-cr-00053-5
 v.                                             )
                                                )    JUDGE RICHARDSON
                                                )
 JESSE WESTON                                   )


                                           ORDER

         The Government’s sealed Motion (Doc. No. 574) is GRANTED for the reasons stated on

the record at the sentencing hearing held on September 28, 2020.

         IT IS SO ORDERED.




                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




      Case 3:19-cr-00053 Document 592 Filed 09/29/20 Page 1 of 1 PageID #: 2285
